Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on 7/14/22.

The application has been amended as follows: 

In The Claims:
               Claims 7-12, previously withdrawn, have been rejoined.
               In claim 1, line 6, --adapted to be—has been inserted after “direction”.
               In claim 1, line 8, --capable of being—has been inserted after “arc”.
               In claim 1, lines 14/15, “the coupling portion” has been changed to –a coupling portion--.
               In claim 4, line 3, “the thread” has been changed to –a thread--.
               In claim 7, line 2, “the holding piece” has been changed to –a holding piece--.
               In claim 8, line 2, “the holding piece” has been changed to –a holding piece--.
               In claim 9, line 2, “the holding piece” has been changed to –a holding piece--.
               In claim 10, line 2, “the holding piece” has been changed to –a holding piece--.
               In claim 11, line 2, “the multiple” has been changed to –multiple--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 6/29/22 have been considered and are found persuasive.  The Koo KR 101309417 reference appears to be the closest prior art of record, but does not disclose either singly or in combination, all of the elements as recited in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772